Citation Nr: 0127276	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a broken 
left leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had qualifying military service from February 
1965 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the residuals of a broken left leg.  A notice of disagreement 
was received in May 2000, a statement of the case was issued 
in June 2000, and a substantive appeal was received in July 
2000.  

A Travel Board hearing was conducted by the undersigned 
Member of the Board in September 2001 at the RO.


FINDINGS OF FACT

1.  Physical examination conducted at the time of enlistment 
confirmed that the veteran had a history of a broken left leg 
(which the record shows involved both the tibia and fibula), 
with bony abnormality noted at his entrance into active 
service.

2.  The residuals of the veteran's broken left leg did not 
increase in severity during service.


CONCLUSION OF LAW

The veteran's residuals of a broken left leg were not 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, a private medical examination, and two statements 
from the physician who treated the broken leg before service.  
The veteran stated that he had twice been denied Supplemental 
Security Income benefits by the Social Security 
Administration (SSA), and that the SSA did not have any 
pertinent records as to his disability.  Moreover, 
38 U.S.C.A. § 5103A requires provision of a VA examination 
only if there exists a reasonable possibility that such 
assistance will aid in substantiating the veteran's claim.  
No such possibility exists under the evidence of record.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefit sought.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
service connection.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and its implementing regulations.  As discussed above, 
VA has made all reasonable efforts to assist the claimant in 
the development of the claim, and has notified the claimant 
of the information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument, as the Board's consideration of the new law and 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC
16-92 (July 24, 1992). 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The United States Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

II.  Factual Background

The veteran's service medical records (SMRs) indicate that, 
upon his enlistment in February 1965, he indicated, in his 
Report of Medical History, that he had been treated in a 
county hospital for a broken leg in 1962.  The Report of 
Medical Examination at that time noted a scar on the lower 
left leg.  He was found qualified for service, and he entered 
active duty two days later.  Upon the veteran's reporting to 
the Navy training center three days later as a Seaman 
Recruit, an examiner noted a "marked bony prominence" at 
the site of an old fracture of the left leg.  A slight limp 
was noted at that time, and the veteran was transferred to a 
medical holding company.  Eleven days later, pain and 
swelling was noted, related to the history of a fractures of 
the tibia and fibula in July 1962.  X-rays were ordered.

An orthopedic consultation in March 1965 reported X-ray 
evidence of arthritic changes in the left ankle, and a well-
healed fracture.  Physical examination showed pain above the 
ankle joint, but no swelling at that point.  There was some 
swelling over the site of the fracture.  No tenderness was 
noted.  The veteran complained of persistent pain on weight 
bearing.  Arthritic changes of the left ankle secondary to a 
healed tibia-fibula fracture were diagnosed.  The examiner 
noted that the condition had existed prior to enlistment, and 
that it was a disqualifying diagnosis.

A Board of Medical Survey recommended discharge from the 
service, and the veteran was separated from active duty in 
March 1965.  

Records in the claims file show that, in April 1996, the 
veteran was treated for an injured shoulder.  The treating 
doctor noted a history of a broken leg.

In January 2000, a private physician submitted a handwritten 
note on a VA Form 21-4138 (Statement in Support of Claim) 
consisting of one sentence:  "I treated [the veteran] for a 
compound fracture of his tibia-fibula left leg in 1964."  
The physician expanded upon this in a September 2000 Form 21-
4138, in which he stated that, although the fractures had 
healed, he could "understand that long periods of standing 
etc would cause pain and problems."

The veteran testified before the undersigned in September 
2001.  He stated that he broke his leg in the fall of 1964, 
and was in a cast until shortly before he reported for 
induction into the Navy.  He said he informed the Navy of his 
broken leg, and stated that he was walking with a limp upon 
arrival at the naval training center.  He further stated 
that, after a couple of weeks, his leg had begun to swell and 
he had complained of pain.  Navy doctors had wanted to re-
break the leg, but the veteran refused.  He further testified 
to the effect that, since his military service, he has had 
swelling of the leg in the area of the break almost every 
evening, and when doing a lot of walking or standing, and has 
difficulty moving his foot.

III.  Legal Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The law further provides that a veteran shall be presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time, or where 
clear and unmistakable evidence demonstrates that that the 
disability existed prior to service and was not aggravated 
therein.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Because 
both history and clinical findings as to the veteran's 
previous left leg fractures were noted at the time of his 
acceptance into service, the presumption of soundness is 
rebutted in this case.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Under the law, a pre-existing disability will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disability.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Court of Appeals for Veterans Claims has further stated 
that "temporary or intermittent flare-ups during service of 
a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see also 
Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

In rendering a decision, the Board must account for the 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting 
evidence submitted by and on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For the Board 
to deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.  It is the task of the Board to 
assess the credibility and probative value of the evidence 
and render its decision.  See Evans v. West, 12 Vet. App. 22, 
30 (1998).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 38 U.S.C. 
§ 5107(b) (West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
such findings, and competent evidence of record must be 
cited.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991) and  
Hatlestead v. Derwinski, 3 Vet. App. 213 (1992).  In 
addition, it is well established in the law that the veteran, 
as a layperson, is not qualified to render medical opinions 
regarding the etiology of medical disorders, and his opinion 
in that regard is entitled to no weight or probative value.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Having reviewed the medical records in this case, the Board 
can find none supporting the veteran's contention that he 
incurred a permanent degree of aggravation of his residuals 
of a pre-service broken left tibia and fibula.  The veteran 
has testified, and the service medical records confirm, that 
a limp was present upon the his entry into service.  He had 
arthritis secondary to his pre-service leg fracture, as well 
as some limitation of motion.  A Medical Board found that the 
arthritis and resultant problems had pre-dated his military 
service.  The veteran's own physician stated that activity on 
the ankle could cause pain and problems, and did not 
specifically relate such symptoms to the veteran's military 
service but instead indicated that almost any stress could 
cause discomfort.

The sole evidence of aggravation in service is the testimony 
of the veteran.  However, his current recollection of events 
is at direct odds with his SMRs at several points.  Records 
indicate that the injury occurred almost three years prior to 
his enlistment, not only a few months as he has testified.  
The SMRs also show that the problem with the veteran's ankle 
was observed immediately upon his reporting to the naval 
training center, and not several weeks into training, as he 
now maintains.  He was promptly assigned to a medical holding 
company.  It is understandable that the veteran's memory of 
these events may be clouded by the passage of more than three 
decades.  However, because of these conflicts between his 
account of events and the contemporaneous official records, 
the Board finds that the veteran's testimony is not as 
probative with regard to the issue on appeal as are his 
physician's opinion and the service medical records.  
Further, although the veteran is competent to provide 
accounts of his symptomatology, as a lay person he is not 
qualified to offer an opinion as to medical causation of his 
condition.  Espiritu v. Derwinski, supra.

With all due respect for the sincerity of the veteran's 
belief in the validity of his claim, there is a lack of 
competent medical evidence indicative of an increase in 
severity of the residuals of his pre-service left leg 
fractures during service.  At the most, he may have 
experienced a temporary flare-up of symptoms, but the medical 
evidence clearly preponderates against a finding of permanent 
worsening of the condition in service.  Aggravation of a pre-
existing disability by military service has not been shown, 
and service connection must therefore be denied.


ORDER

Service connection or residuals of a broken left leg is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

